OPINION OF THE COURT
Per Curiam.
Order entered April 13, 1988 modified by denying respon*568dent Burgan’s motion and reinstating the petition; as modified, order affirmed, with $10 costs to appellant.
Landlord’s allegation that tenant breached a substantial obligation of the tenancy by permitting a subtenant (respondent Burgan) to occupy the stabilized apartment for a period in excess of two years provides a sufficient predicate for this holdover proceeding (Rent Stabilization Code [9 NYCRR] § 2525.6 [c], [f]; see, Real Property Law § 226-b). Contrary to the view expressed below, the determination in the prior holdover proceeding between the parties that landlord had "consented” to the subletting in January 1986 — during the initial two-year period of the sublease-does not preclude maintenance of this proceeding based upon allegations concerning the extended duration, not the unauthorized nature, of the sublease. It was thus error to dismiss the within petition for facial insufficiency.
Sandifer, J. P., Parness and Miller, JJ., concur.